DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the one or more actions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-12, 14, 25 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayanagi1.
Referring to claim 1, Takayanagi teaches the indoor air quality (IAQ) analytics and control system for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: 
an analytical recognition system having a risk evaluator [Fig. 5, Fig. 23, 0128-0130, 0302, 0311-0319].
a controller [Fig. 1, 0043].
wherein the analytical recognition system is configured to capture and determine behavior parameters for one or more individuals in an indoor space [Fig. 5, 0128-0130, 0311-0319].
risk evaluator is configured to determine a risk assessment based on the behavior parameters [Fig. 5, 0066, 0128-0130, 0311-0319].
the controller is configured to adjust control parameters of the HVACR system based on the risk assessment [Fig. 5, 0128-0130].
In summary, Takayanagi teaches monitoring behavior of people and assessing the risk of potential disease transmission based on how an individual coughs or sneezes.  In response, the HVAC is controlled in a way based on the detected behavior of the user corresponding to its associated risk.
Referring to claim 3, Takayanagi teaches analyzing video of a person sneezing or coughing [0081].
Referring to claim 4, Takayanagi further teaches detecting audio as well [0079-0080].
Referring to claim 7, Takayanagi teaches monitoring and controlling airflow to prevent droplets from spreading to other individuals as described above.  Clearly this occurs in real time otherwise the droplets would have time to disperse if preventative measures were not taken immediately.
Referring to claim 10, Takayanagi teaches recognizing things such as mask wearing and user location [0056, 0098].
Referring to claim 11, Takayanagi teaches selecting an airflow generation apparatus in accordance with a calculated position of an individual [0056].
Referring to claim 12, Takayanagi teaches an example of changing airflow so that it is directed 90 degrees downward so that it can disperse droplets to a lower part of the room [0129].  This direction control is before a critical point where a person has coughed/sneezed.
Referring to claim 14, Takayanagi teaches increasing a velocity of air being blown towards an individual [0138].  It should be apparent that velocity control would be upstream of directional control of the airflow.
Referring to claim 32, this is rejected on the same basis set forth hereinabove.

Claim(s) 1, 7-10 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman e al [Bergman] WO 2016/040954.
Referring to claim 1, Bergman teaches the indoor air quality (IAQ) analytics and control system for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: 
an analytical recognition system having a risk evaluator [0039, 00125].
a controller [0039].
wherein the analytical recognition system is configured to capture and determine behavior parameters for one or more individuals in an indoor space [0039, 00125].
risk evaluator is configured to determine a risk assessment based on the behavior parameters [00125].
the controller is configured to adjust control parameters of the HVACR system based on the risk assessment [0039, 0047].
In summary, Bergman teaches monitoring a user for health conditions and controlling an air filtration system (which includes HVAC).  For example, upon detecting elevated NO exhaled by a user, greater than usual number and/or intensity of sneezes and coughs, it can be predicted that the user could experience an oncoming asthma attack.  Upon detection, the system can automatically increase the use of the filtration system to reduce and remove excess air pollutants [00125]. 
Referring to claim 7, Bergman teaches monitoring in real time [00104].
Referring to claim 8, Bergman teaches controlling the air filtration system based on elevation of NO exhaled and/or the number and intensity of coughs and sneezes suddenly increase [00125].  This implies that a threshold exists which would be necessary to refer to in order to make a determination whether or not the number and intensity suddenly increases
Referring to claim 9, Bergman teaches controlling and notifying a user [00125].  Triggering the control and notification is interpreted as exceeding a threshold wherein the minimum and maximum threshold values are the same value.
Referring to claim 10, Bergman teaches that the monitoring includes sneezing and coughing (i.e. user movements) as well as body temperature [00125].
Referring to claim 25, this is rejected on the same basis as set forth hereinabove.  Adjusting the air filtration system is interpreted as setting it to a new target. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi as applied to claims 1, 3-4, 7-12, 14, 25 and 32 above.
Referring to claim 13, while not explicitly taught, the examiner is taking official notice that including UV filters in HVAC systems is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a UV filter in Takayanagi because it would allow the system to eliminate viruses circulating in the air.
Allowable Subject Matter
Claims 2, 5-6, 15-24 and 26-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either individually or in combination, the recognition system including wearables and sensors, using an IR camera, detecting a rate of change of behavior, adjusting an amount of pathogen killing material, modeling a transmission risk, identifying individuals, or producing radicals at the air cleaners.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/7/22


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant